Citation Nr: 0526633	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-29 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye cataract, 
postoperative, to include as secondary to service-connected 
Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1959, and from August 1960 to August 1977.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for a right eye cataract, postoperative, on direct incurrence 
and secondary bases.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the claims file reveals reports of two VA eye 
examinations for compensation and pension purposes, conducted 
in October 2002 and March 2005, which include opinions from 
the same physician that the development of a cataract in the 
veteran's right eye was not due to his diabetes.  The 
opinions appear to be based on the conclusion that the 
veteran's cataract was diagnosed in March 2000 and his 
diabetes was diagnosed a year or two later, a chronology that 
upon the Board's review, appears to be flawed.  The Board is 
not free, however, to substitute its own judgment for that of 
a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  And the Board notes that there is no favorable 
nexus evidence of record.  However, section 4.2 of title 38 
of the Code of Federal Regulations requires that if an 
examination report used for rating a service-connected 
disability does not contain sufficient detail, "it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  In this regard, the 
Board notes that it is unclear whether the VA examiner 
reviewed the claims file, as she fails to state that she did 
so and she only referenced "the patient's medical records."  
The examiner's comments tend to indicate that she reviewed 
only the veteran's VA records.  

The claims file reflects post-service treatment from two 
facilities: the VA Health Care Center in El Paso, Texas, and 
the William Beaumont Army Medical Center (Beaumont).  Records 
from Beaumont reveal elevated glucose levels as far back as 
1994, when glucose was 164 mg/dl.  Results of a glucose 
tolerance test conducted in January 1995 show a fasting 
glucose of 232 ml/dl and a two-hour glucose of 219.  The 
diagnostic assessment "AODM" (adult onset diabetes 
mellitus) initially appears in January 1995, not in 2001 or 
2002 as the VA examiner indicated.  A dietary consultation 
was planned when the diagnosis was made and a February 1995 
treatment note indicates Glyburide among the veteran's 
current medications.  Subsequent notes show diabetes mellitus 
continued to be a current diagnosis.  For example an 
outpatient progress note in December 2000 states the veteran 
has "known diabetes, currently controlled on diet.  Prior 
test done at the Veterans Administration Hospital for sugar 
was 172 last 16 October."  

It is also pertinent to note that the VA opinions noted above 
did not address the question of whether the veteran's 
cataract of the right eye was aggravated by his diabetes 
mellitus.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury (38 C.F.R. § 3.310 (a)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).

The Board is of the opinion that the VA examining clinician 
did not consider all of the pertinent records; and the 
opinions expressed appear to be incomplete and premised on 
incorrect or incomplete information.  "The duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation will be a 
fully informed one."  Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); (quoting Green v. Derwinski,); see also 38 C.F.R. 
§ 4.1 (2004).  In view of the foregoing, the Board finds that 
a new examination and more complete opinion is warranted.  
Id; 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(2004).





Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
eye examination by an ophthalmologist 
other than the physician who conducted 
the October 2002 and May 2005 eye 
examinations for the purpose of 
determining the approximate onset date, 
nature and  etiology of any eye disorder 
that may currently be present.  The 
clinician is requested to review a copy 
of this remand and the claims file in 
conjunction with the examination, to 
include the records of treatment from 
William Beaumont Army Medical Center, 
which appear to reflect the initial 
diagnosis and ensuing treatment for 
adult-onset diabetes mellitus.
 
Following a review of the relevant 
medical evidence in the claims file, the 
history obtained from the veteran, the 
eye examination, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether it is at 
least as likely as not (50 percent or 
more probability) that any eye 
disability that may currently be present 
began during service or is causally 
related to any incident of or finding 
recorded during service; and whether it 
is at least as likely as not that the 
veteran's diabetes caused or aggravated 
any eye disorder, to include the right 
eye cataract that necessitated surgery. 

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claim.

3.  The RO should then readjudicate the 
claim for service connection for an eye 
disorder, on direct incurrence and 
secondary bases.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

